DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 9, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 2, 4, 5, 9, 10, and 15 are canceled.
Claims 1, 3, 6, and 7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.
Information Disclosure Statement
The IDS received on April 1, 2022 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p).

Claim Rejections - 35 USC § 112
The rejection of claims 14 and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 14, 2022 is withdrawn in view of the Amendment received on June 9, 2022.
Rejection - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 14, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on June 9, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
Claims 16-19 derive their lineage from independent claims 8 and 13.  Claims 8 and 13 are drawn to a product.
Claims 16 and 18 recites that the concentration of internal positive control is at least five times greater than the concentration of the target, but the actual claims do not require the presence of the internal positive control in the device (of claim 8) or the system (claim 13).
Therefore, claims 16 and 18 are an intended usage of the claimed device and system (respectively) with no further physical limitations or limitations imposed by said intended usages.  Therefore, it is unclear what other limitations are being imposed by claims 16 and 18.
Claims 17 and 19 are also indefinite for analogous reasons in that the fluorescence indicators are recited as being an “intercalator dye”.  As stated above, claims do not actively require the presence of fluorescence indicators.  Therefore, the limitation is for an intended usage of the device or system and do not add further limitations.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that because claims 8 and 13 met the requirements of 112, there should not be a rejection for claims 16-19 (page 7, Response).
	This argument is logically flawed because claims stand on their ow merit. One cannot simply state that a dependent claim is definite because the parent claim was also held definite.
	As to Applicants’ arguments regarding the limitation being imposed on the processor and that the processor is configured to operate in the manner described with the internal positive control and the fluorescent indicator as further specified by claims 16-19 (page 7, Response), the Office respectfully disagrees.
	The claims are drawn to a device (claim 8) or a system (claim 13), that is a product.  A produce is defined solely by its physical attributes.
	While the claimed device/system does comprise a processor, this processor is not responsible for the amount of the concentration of dye intended to be present when it is to be used; or is the processor responsible for the type of fluorescent indicator being chosen as an intercalating dye when it is to be used.
	With regard to the processor, the Office contends that the processor only “processes” what is being presented to the device/system during its use.  In other words, the processor simply takes the signals presented during a reaction and processes the signal intensity for graphical or numerical representation to an end user.  In other words, the processor dose not dictate what source the fluorescence is produced let alone how much of the source is used.
	Therefore, contrary to Applicants’ argument, the processor being configured to detect fluorescence from the recited source or the amount of the source does not further limit the system itself.
	The rejection is maintained therefore.
Claim Rejections - 35 USC § 102
The rejection of claims 9, 10, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Carrick et al. (US 2010/0311152 A1, published December 2010; IDS ref), made in the Office Action mailed on March 14, 2022 is withdrawn in view of the Amendment received on June 9, 2022.
Rejection - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 8, 11-13 and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Carrick et al. (US 2010/0311152 A1, published December 2010; IDS ref), made in the Office Action mailed on March 14, 2022 is maintained for the reasons of record.
Applicants’ claim amendment and arguments presented in the Amendment received on June 9, 2022 have been carefully considered but they have not bee found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
A product is defined solely by its physical attributes.  Any intended usage recitation of said product is deemed immaterial, absent said intended usage necessarily requiring a physical alteration.
With regard to claim 8, Carrick et al. teach a system for analyzing an amplification of nucleic acids (“a device used for monitoring … the amount of a product undergoing analysis”, section [0104], “[e]xamples of amplification methods useful in connection with the present invention”, section [0056]), comprising:
a sensor to detect fluorescence signal from a reaction volume (“detectable signal indicating the quantity of an analyte amplicon … is monitored at different times during the course of the reaction … detectable signal may be, for example, a fluorescent signal”, section [0054]; “fluorescence monitoring device”, claim 1); and
a processor to monitor the fluorescent signal during a nucleic acid amplification reaction in the reaction volume (“processing device further comprises software instructions to perform the steps of, creating a calibration curve that correlates the time-dependent feature … and a starting amount of analyte polynucleotide present in the polynucleotide-containing sample”, claim 11; “detectable signal may be … a fluorescent signal … detectable signal may be monitored at regular cycle intervals, or at regular or continuous time intervals”, section [0054]);
the processor to indicate a plurality of increase in the fluorescence with respect to time during the nucleic acid amplification reaction (“detectable signal may be … a fluorescent signal … detectable signal may be monitored at regular cycle intervals, or at regular or continuous time intervals”, section [0054]; see also Fig. 1B), the plurality of increase associated with a plurality of nucleic acid sequences present in the nucleic acid sample at different concentrations (the increase in fluorescence is indicative of the amount of amplification products present at the time period).
With regard to claims 11 and 12, the processor determines a baseline fluorescence from an initial increase in the fluorescence signal to determine a subsequent increase in the fluorescence signal (“we discovered that essentially all growth curves arising from reaction initiated using any particular level of analyte polynucleotide substantially shared a common time at which the amplicon signal emerged from a baseline phase”, section [0067]; “growth phase of the curve is characterized by a positive slope, meaning that the y-component of the curve increases as a function of time … the slope of the growth phase portion of the curve is greater that the slope of the baseline phase”, section [0070]).
With regard to claim 13, the system disclosed by Carrick et al. comprises a substrate comprising a multiwell plate.  As to the processor that indicate the plurality of increase in fluorescence signal with respect to time during amplification of an internal positive standard, the fluorescence detector of the Carrick et al. necessarily will plot a fluorescence value observed at a time point regardless of the source of the fluorescence value (internal standard or target nucleic acid).  Since claim 15 does not actively require the presence of an internal standard nucleic acid in the claimed system, the limitation is therefore met.
With regard to claims 9, 10, and 15, the fluorescence detector employed Carrick et al. is inherently capable of indicate an initial increase in the fluorescence signal of the internal positive control as well as that of the target nucleic acids as the fluorescence intensity occurring in the reaction is observed and record over time period and therefore, any observance of fluorescence will be recorded and generated against the time.  In addition, claims 15, 16 and 18 do not require that the internal positive control be present in the system.  Lastly, with regard to claims 17 and 19, the device/system also does not actively require that the fluorescence indicator is present.  However, Carrick et al. do explicitly teach that the fluorescence indictor is an intercalating dye (“amount of analyte amplicon present in a reaction preferably is monitored using fluorescent double-stranded DNA recognizing compound … Double-stranded DNA specific dyes may be used in these monitoring procedures … like SYBR Green I”, section [0064], a known intercalator).
Therefore, Carrick et al. anticipate the invention as claimed.
Response to Arguments:
Applicants traverse the rejection.
Applicants state that independent claims 8 and 13 require processor that is “configured to indicate an initial increase in the fluorescent signal as the detection of a target in the nucleic acid sample, when the internal positive control is provided at a concentration that is greater than an anticipated concentration of the target” (page 7, Response) and that the “processor is configured to detect two increases 204, 206 … and determine that the first increase 206 represents the internal positive control and the second increase 206 represents the target” (page 7, Response).
Applicants state that the claimed processor is “configured in this way by instructions that encompass processes, such that as shown in FIG.4 … specifically blocks 308, 406, 408, 410, 412, 414” (page 8, Response).
Based on these arguments, Applicants contend that Carrick does not teach or suggest these limitations.
These arguments have been carefully considered but have not been found persuasive.
As stated above in the rejection and reiterated herein, the Office does not agree with the Applicants’ position that internal control is actively required in the system.
Claim 8 (as well as claim 13) recites that the device comprises, inter alia, a processor configured to monitor the fluorescent signal during a nucleic acid amplification reaction in the reaction volume, the nucleic acid amplification reaction initiated with a nucleic acid sample, an internal positive control with a concentration greater than a concentration of a target to be detected in the nucleic acid sample”.
As the Office construes this limitation, the device comprises a processor that monitors the fluorescent signal during an amplification reaction in the reaction volume, but the device does not actively require that the amplification reaction be present in the reaction volume, an internal positive control, let alone a reaction volume (for claim 8).  Whether that signal comes from a target nucleic acid or an internal control, the processor will simply receive the signal detected from a sensor and interpret and graphically show the fluorescence observed (i.e., process).
For example, a fluorescent signal will be produced during an amplification reaction and Carrick’s device disclosed as comprising a software instruction to process a detectable signal, wherein the “detectable signal may be … a fluorescent signal … detectable signal may be monitored at regular cycle intervals, or at regular or continuous time intervals”, section [0054]), and the detected signal processed and depicted graphically:
“growth phase of the curve is characterized by a positive slope, meaning that the y-component of the curve increases as a function of time … the slope of the growth phase portion of the curve is greater that the slope of the baseline phase”, section [0070]).

As to the additional limitation by the phrase, “the processor further configured to indicate an initial increase in the fluorescent signal as detection of the internal positive control and to indicate a subsequent increase in the fluorescent signal as a detection of a target in the nucleic acid sample”, the processor simply detects the signals produced and presents a graphical representation of the signals.  And Carrick et al.’s device that detects the fluorescent signal over cycle intervals, at regular or continuous time interval would necessarily provide the same observed signals when used such a context.  
Therefore, the intended usage of the device to process a signal from an internal control or target nucleic acid does not material distinguish the device disclosed by Carrick et al.
With regard to Applicants’ reference made to Figure 4, the claimed processor is not configured to perform the steps as shown therein. Rather, the claimed system is a processor that simply receives a fluorescent signal and graphically represent the signal over time, which can be performed by the device disclosed by Carrick et al.
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Carrick et al. (US 2010/0311152 A1, published December 2010; IDS ref), made in the Office Action mailed on March 14, 2022 is maintained for the reasons of record.
Applicants do not present any new arguments for the instant rejection in the Amendment received on June 9, 2022, but rely solely on their arguments presented for the anticipation rejection over Carrick et al. which have already been fully responded to above.
As no additional arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Carrick et al. have already been discussed above.
While Carrick et al. contemplate having a system comprising a substrate of multiple wells where amplification reactions are performed, the artisans do not explicitly teach multiple sensors for detecting the fluorescence signal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carrick et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As discussed above, Carrick et al. explicitly teach that their system comprise a substrate comprising a plurality of wells (or reaction volumes). While the artisans did not teach that the system also have a plurality of optical detectors, said one of ordinary skill in the art would have been motivated to arrive at a system for performing a plurality of reaction but also the ability to detect the signals arising therefrom by employing a plurality of optical detectors, increasing the ability to perform and analyze a plurality of reactions simultaneously.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Yonekawa et al. (US 2010/0233715 A1) explicitly teach that the presence of internal standard in an amplification reaction can affect the amplification of a target nucleic acid:
“[i]n a detection system involving the use of an internal standard material, an amplification product of the internal standard material affects an amplification reaction of a target nucleic acid.  Thus, a target nucleic acid cannot be accurately assayed, and such drawback is considered to be a common problem” (section [0005]).

Yonekawa et al. provide a solution to the above-identified problem by employing a significantly greater amount of internal standard nucleic acid in an amplification reaction, so as to allow the internal standard nucleic acid to become amplified prior to the amplification of target nucleic acid:
“they have found that the influence of an internal standard amplification product imposed on an amplification reaction of a target nucleic acid can be avoided by refraining from performing an amplification reaction of an internal standard material simultaneously with a reaction of a target nucleic acid; that is, by performing an amplification reaction of an internal standard nucleic acid prior to or subsequent to a reaction of a target nucleic acid” (section [0006])

“it is necessary to elevate the concentration of the internal standard material in order to amplify the internal standard material with early timing” (section [0041])

	Applicants should consider the teachings of Yonekawa et al. when amending the claims in their potential response should RCE be pursued.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 6, 2022
/YJK/